                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Shannon D. Hollie,                                    Case No. 19-cv-445 (PAM/KMM)

                           Plaintiff,

v.                                                    MEMORANDUM AND ORDER

Paul Schnell; Tony Lourey;
Nancy Johnston; Keith Ellison,
Minnesota Attorney General; Kelly Lyn
Mitchell, Executive Director or the
Minnesota Sentencing Commission; and
Jane and John Does, in their official
capacities,

                           Defendants.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Katherine Menendez. (Docket No. 9.) Plaintiff filed timely

objections to the R&R. The Court must conduct a de novo review of any portion of the

R&R to which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b); D. Minn. L.R. 72.2(b). Based on that de novo review, and for the reasons set forth

below, the Court overrules Plaintiff’s objections and adopts the R&R in part.

BACKGROUND

      Plaintiff Shannon Hollie is a sexual offender who is civilly committed at the

Minnesota Sex Offender Program. In his Complaint, Plaintiff challenges the legality of

two consequences of his convictions: (1) the requirement that persons convicted of certain

sexual offenses be sentenced to a mandatory ten-year or lifetime term of conditional
release, and (2) the requirement that persons convicted of sexual offenses register with the

State and regularly provide information regarding residences, work location, vehicles

owned, and so on.

       The R&R recommends dismissing this matter because Plaintiff has failed to state a

claim on which relief may be granted. The Court agrees.

DISCUSSION

         In reviewing whether a complaint states a claim on which relief may be granted,

this Court must accept as true all factual allegations in the complaint and draw all

reasonable inferences in Plaintiff’s favor. Blankenship v. USA Truck, Inc., 601 F.3d 852,

853 (8th Cir. 2010). Although the factual allegations need not be detailed, they must be

sufficient to “raise a right to relief above the speculative level,” and they must “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007). In assessing the sufficiency of the complaint, the Court may disregard

legal conclusions that are couched as factual allegations. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Pro se complaints are to be construed liberally, but they still must allege

sufficient facts to support the claims advanced. See Stone v. Harry, 364 F.3d 912, 914 (8th

Cir. 2004).

       Plaintiff first argues that he is entitled to relief under the “Bane Act,” and that the

R&R incorrectly concluded that the “Bane Act” has no applicability to this case. (Pl’s Obj.

(Docket No. 10) at 2-3.) Plaintiff’s reference to the “Bane Act” is in fact a reference to the

Tom Bane Civil Rights Act, a California state statute. Cal. Civ. Code § 52.1. A California

state statute has no applicability to a case involving a Minnesota-resident civil detainee

                                              2
suing agents of the state of Minnesota based on the application of Minnesota laws. And

despite Plaintiff’s contentions, a California state statute is not analogous to decisions of the

United States Supreme Court or other sources of federal law. (See Pl’s Obj. at 2.) Plaintiff

has failed to articulate even the smallest basis for relief, and therefore this claim is

dismissed.

       Plaintiff also contends that the conditional-release and registration requirements

imposed by Minnesota law violate his Fourth, Fifth, and Fourteenth Amendment rights.

Plaintiff first argues that these requirements amount to a “new charge” for which he was

never indicted and did not receive due process protections. However, as correctly stated

in the R&R, conditional release and registration requirements are not new charges, they are

simply an aspect of Plaintiff’s earlier sentence. Plaintiff concedes he is not challenging his

underlying conviction or sentence, and therefore there is no legal basis for his claim. (See

Pl’s Obj. at 4.) It is accordingly dismissed.

       Plaintiff’s remaining objections on this point are not wholly clear, but seem to focus

on the conditions of his sex-offender treatment program and repercussions caused by the

Minnesota registration statute. He first argues that the conditional-release and registration

requirements have “stigmatized” him in numerous ways which run afoul of his due process

rights. (Pl’s Obj. at 6.) However, the Eighth Circuit has expressly rejected this kind of

constitutional challenge. Gunderson v. Hvass, 339 F.3d 639, 644-645 (8th Cir. 2003)

(holding that damage to reputation caused by mandatory registration is not sufficient to

invoke due process protections, and the burden of registration requirements is too minimal

to trigger a heightened due-process analysis).

                                                3
       Plaintiff next argues that the requirement that he undergo sex-offender treatment

violates his constitutional rights.     However, Plaintiff has failed to allege which

constitutional rights are at stake or how those rights are being infringed. (Pl’s Obj. at 7.)

Rather, he alleges only that the existence of these requirements, as part of his conditional

release, violates his constitutional rights. (Id.) But as discussed above, that argument is

without merit.

       Plaintiff has had ample opportunity to plead his claim with the required specificity

and legal support and has failed to do so, rather relying on already-rejected arguments.

And by simply alleging that the treatment requirement violates his constitutional rights,

Plaintiff has merely presented a legal conclusion couched as a factual allegation. See Iqbal,

556 U.S. at 678 (2009). For these reasons, the Complaint’s defects cannot be remedied

through more specific pleading. Accordingly, this claim is dismissed with prejudice.

       While Plaintiff requests that the Court allow him to amend the Complaint rather

than face dismissal, “futility constitutes a valid reason for denial of a motion to amend.”

Knapp v. Hanson, 183 F.3d 786, 790 (8th Cir. 1999). The Court has already determined

that there is no legal basis for Plaintiff’s claims, and therefore any attempt to amend his

Complaint with additional facts would be futile. Plaintiff’s request to amend is denied.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

          1. The R&R (Docket No. 9) is ADOPTED in part;

          2. This matter is DISMISSED with prejudice; and



                                             4
         3. Plaintiff’s applications to proceed in forma pauperis (Docket Nos. 4, 6) are

            DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 12, 2019

                                       s/ Paul A. Magnuson
                                       PAUL A. MAGNUSON
                                       United States District Court Judge




                                          5
